Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Gazzillo, J), rendered March 25, 2008, revoking a sentence of probation previously imposed by the same court upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of nine months of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US *812738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ., concur.